Name: 2005/41/EC: Council Decision of 13 December 2004 concerning the signing and provisional application of a Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs;  cooperation policy
 Date Published: 2005-01-28

 28.1.2005 EN Official Journal of the European Union L 26/221 COUNCIL DECISION of 13 December 2004 concerning the signing and provisional application of a Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (2005/41/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 in conjunction with the second sentence of Article 300(2), first subparagraph thereof, Having regard to the Act of Accession of 2003 and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 29 September 2003 the Council authorised the Commission, on behalf of the Community and its Member States, to negotiate with the Republic of Croatia a Protocol to the Stabilisation and Association Agreement to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union. (2) These negotiations have been successfully accomplished and, subject to its conclusion at a later date, the Protocol should be signed on behalf of the European Community. (3) The Protocol should be applied on a provisional basis with effect from the date of entry into force of the Stabilisation and Association Agreement, pending the completion of the relevant procedures for its conclusion, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community, the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union, subject to its conclusion at a later date. Article 2 Pending its entry into force, the Protocol shall be applied on a provisional basis with effect from the date of entry into force of the Stabilisation and Association Agreement. The text of the Protocol is attached to this Decision. Done at Brussels, 13 December 2004 For the Council The President B. R. BOT INFORMATION CONCERNING THE DATE OF ENTRY INTO FORCE OF THE STABILISATION AND ASSOCIATION AGREEMENT BETWEEN THE EUROPEAN COMMUNITIES AND THEIR MEMBER STATES, OF THE ONE PART, AND THE REPUBLIC OF CROATIA, OF THE OTHER PART The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part (1), signed in Luxembourg on 29 October 2001, enters into force on 1 February 2004, in accordance with Article 129 of the Agreement. (1) See page 3 of this Official Journal.